
	

114 HRES 703 IH: Expressing support for designation of November 2016, as “National Bladder Health Month”.
U.S. House of Representatives
2016-04-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IV
		114th CONGRESS
		2d Session
		H. RES. 703
		IN THE HOUSE OF REPRESENTATIVES
		
			April 26, 2016
			Mr. Engel submitted the following resolution; which was referred to the Committee on Oversight and Government Reform
		
		RESOLUTION
		Expressing support for designation of November 2016, as National Bladder Health Month.
	
	
 Whereas tens of millions of people in the United States are affected by bladder diseases and conditions including urinary incontinence, overactive bladder, underactive bladder, interstitial cystitis, nocturia, urinary tract infections, bladder cancer, urotrauma, and neurogenic bladder;
 Whereas bladder diseases and conditions have a significant impact on health and quality of life, contributing to decreased physical activity (which can increase obesity levels and risk of diabetes and cardiovascular disease), depression, social isolation, falls, sexual dysfunction, loss of self-esteem, hospitalizations, nursing home admissions, and even death;
 Whereas bladder diseases and conditions result in costs to the United States economy estimated at more than $70,000,000,000 annually;
 Whereas bladder problems are highly stigmatized, and open dialogue generated by Bladder Health Month can reduce stigma and empower providers and patients to have much-needed conversations about bladder health;
 Whereas medical and behavioral research to better understand and maintain bladder health and treat bladder diseases is critically needed, yet poorly recognized;
 Whereas bladder diseases and conditions are common in military veterans; Whereas more than 1 in 10 military servicemembers injured in Afghanistan and Iraq have urotrauma injuries (damage to the urinary tract or reproductive organs);
 Whereas 1 in 3 younger women veterans report overactive bladder, stress urinary incontinence, and painful bladder symptoms;
 Whereas more than 3/4 of veterans with spinal cord injury suffer from neurogenic bladder; Whereas bladder cancer is the fourth most commonly diagnosed cancer among Veterans Affairs (VA) Health System patients;
 Whereas preventative campaigns and measures for diseases and conditions this extensive and expensive are routine and accepted in common medical, societal, and public health practice, yet none exists in a large, systematic fashion for bladder health; and
 Whereas November 2016 would be an appropriate month to designate as National Bladder Health Month since bladder health awareness has been promoted in November for more than 20 years: Now, therefore, be it
	
 That the House of Representatives supports the designation of National Bladder Health Month.  